Citation Nr: 0830838	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-01 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on May 19, 2008, in Des Moines, Iowa, 
before the undersigned acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e) (2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The Board notes that additional evidence has been received, 
which was not previously considered by the RO.  However, the 
veteran submitted a waiver of the RO's initial consideration 
of the evidence in May 2008.  Therefore, the Board will 
consider this newly obtained evidence and proceed with a 
decision.

The Board also observes that the veteran's appeal originally 
included the issue of entitlement to a higher initial 
evaluation for posttraumatic stress disorder (PTSD).  
However, the veteran submitted a statement in January 2007 in 
which he indicated that he wished to withdraw his appeal on 
that issue. See 38 C.F.R. § 20.204 (2007). Accordingly, the 
issue of entitlement to a higher initial evaluation for PTSD 
no longer remains in appellate status and no further 
consideration is required.


FINDING OF FACT

Bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter and 
bilateral hearing loss has not been shown to be causally or 
etiologically related to the veteran's military service.

CONCLUSION OF LAW

Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).



In this case, the RO did provide the appellant with notice in 
September 2005, prior to the initial decision on the claim in 
March 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the September 2005 notice letter stated that in 
order to establish service connection the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the November 2006 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2005 notice letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2005 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2005 
letter indicated that it was still the veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant on these 
latter elements, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for 
bilateral hearing loss, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  He 
was also afforded a VA examination in January 2006, and he 
was provided the opportunity to testify at a hearing before 
the Board.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
hearing loss.  His service medical records are negative for 
any complaints, treatment, or diagnosis of such a disorder.  
In fact, his November 1970 separation examination found his 
ears and drums to be normal, and on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
10
0
10
0
0

Moreover, the Board notes that the veteran did not seek 
treatment for hearing loss for many decades following his 
separation from service.  Therefore, the Board finds that the 
bilateral hearing loss did not manifest in service or 
sensorineural hearing loss within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hearing 
loss, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that the disorder did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The Board does note that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

The veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted. The veteran 
is considered competent to relate a history of noise exposure 
during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his 
service records list his military occupational specialty as a 
helicopter repairman, and the RO conceded that he was exposed 
to acoustic trauma in its March 2006 rating decision that 
granted service connection for tinnitus.  Accordingly, the 
Board concludes that the veteran was exposed to acoustic 
trauma during service.  In addition, his post-service medical 
records show that he has current bilateral hearing loss by VA 
standards. See 38 C.F.R. § 3.385.  However, the evidence of 
record does not relate a current diagnosis of bilateral 
hearing loss to his military service.  In fact, the January 
2006 VA examiner reviewed the veteran's claims file and 
observed that he had normal hearing at discharge.  The 
examiner also opined that it was less than likely that his 
current hearing loss was related to his military service.  
There is no medical evidence showing otherwise.  In this 
regard, the veteran's opinion is insufficient.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


